EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. James Wu on 2/14/22.

The application has been amended as follows: 

In the Claims:
1. (Currently Amended)  A method of video decoding at a video decoder, comprising:
receiving a merge sharing region including a plurality of coding blocks;
constructing a shared merge candidate list for the merge sharing region; 
decoding a current inter coded coding block in the merge sharing region based on the shared merge candidate list; 
determining whether to update a history-based motion vector prediction (HMVP) table with motion information of the current inter coded coding block; and

at least one inter coded coding block within the merge sharing region is processed without updating the HMVP table with motion information of the at least one inter coded coding block
.

2. (Original)  The method of claim 1, wherein all inter coded blocks in the merge sharing region are processed without updating the HMVP table with motion information of any of the inter coded blocks.

3. (Cancelled)

4. (Original)  The method of claim 1, wherein the coding block(s) within the merge sharing region that is inter coded (i) using a merge candidate on the shared merge candidate list as motion information of the coding block(s), or (ii) using motion information determined based on a merge candidate on the shared merge candidate list is processed without updating the HMVP table with motion information of the coding block(s).


   
6. (Original)  The method of claim 1, wherein the coding block(s) within the merge sharing region that is inter coded using a merge candidate on the shared merge candidate list as motion information of the coding block(s) is processed without updating the HMVP table with motion information of the coding block(s).

7. (Original)  The method of claim 1, wherein motion information of a first inter coded coding block within the merge sharing region according to a decoding order is used to update the HMVP table, and the other inter coded coding block(s) within the merge sharing region is processed without updating the HMVP table with the motion information of the other inter coded coding block(s).

8. (Original)  The method of claim 1, wherein motion information of a last inter coded coding block within the merge sharing region according to a decoding order is used to update the HMVP table, and other inter coded coding block(s) within the merge sharing region is processed without updating the HMVP table with motion information of the other inter coded coding block(s). 	

9. (Currently Amended)  An apparatus of video decoding, comprising circuitry configured to:

construct a shared merge candidate list for the merge sharing region; 
decode a current inter coded coding block in the merge sharing region based on the shared merge candidate list; 
determine whether to update a history-based motion vector prediction (HMVP) table with motion information of the current inter coded coding block; and
update the HMVP table with the motion information of the current inter coded coding block when the HMVP table is determined to be updated with the motion information of the current inter coded coding block, wherein 
at least one inter coded coding block within the merge sharing region is processed without updating the HMVP table with motion information of the at least one inter coded coding block
.

10. (Original)  The apparatus of claim 9, wherein all inter coded blocks in the merge sharing region are processed without updating the HMVP table with motion information of any of the inter coded blocks.

11. (Cancelled)



13. (Original)  The apparatus of claim 9, wherein the coding block(s) within the merge sharing region that is coded based on the shared merge candidate list is processed without updating the HMVP table with motion information of the coding block(s).
   
14. (Original)  The apparatus of claim 9, wherein the coding block(s) within the merge sharing region that is inter coded using a merge candidate on the shared merge candidate list as motion information of the coding block(s) is processed without updating the HMVP table with motion information of the coding block(s).

15. (Original)  The apparatus of claim 9, wherein motion information of a first inter coded coding block within the merge sharing region according to a decoding order is used to update the HMVP table, and the other inter coded coding block(s) within the merge sharing region is processed without updating the HMVP table with the motion information of the other inter coded coding block(s).

16. (Original)  The apparatus of claim 9, wherein motion information of a last inter coded coding block within the merge sharing region according to a decoding order is used to update the 

17. (Currently Amended)  A non-transitory computer-readable medium storing instructions executable by a processor to perform a method of video decoding, the method comprising:
receiving a merge sharing region including a plurality of coding blocks;
constructing a shared merge candidate list for the merge sharing region; and
decoding a current inter coded coding block in the merge sharing region based on the shared merge candidate list; 
determining whether to update a history-based motion vector prediction (HMVP) table with motion information of the current inter coded coding block; and
updating the HMVP table with the motion information of the current inter coded coding block when the HMVP table is determined to be updated with the motion information of the current inter coded coding block, wherein 
at least one inter coded coding block within the merge sharing region is processed without updating the HMVP table with motion information of the at least one inter coded coding block
.


   
19. (Original)  The non-transitory computer-readable medium of claim 17, wherein the coding block(s) within the merge sharing region that is inter coded using a merge candidate on the shared merge candidate list as motion information of the coding block(s) is processed without updating the HMVP table with motion information of the coding block(s).

20. (Original)  The non-transitory computer-readable medium of claim 17, wherein motion information of a last inter coded coding block within the merge sharing region according to a decoding order is used to update the HMVP table, and the other inter coded coding block(s) within the merge sharing region is processed without updating the HMVP table with motion information of the other inter coded coding block(s).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/Primary Examiner, Art Unit 2419